Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 11 and 20 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.


Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 Section II, filed July 12, 2022, with respect to claims 1-20 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant argued that, see page 9 paragraph 2 – page 1 paragraphs 1, “ … The Office Action asserts that Bisti allegedly teaches: "receiving, at the gateway and from a second wireless access point, an indication that the mobile system is roaming from the first wireless connection to a second wireless connection between the second wireless access point and a second mobile node of the mobile system, the indication including the identifier for the mobile system," as 
Application No. 17/111,62510Docket No.: 0141504.UAmendment dated July 12, 2022Reply to Final Office Action of April 15, 2022recited in claim 1.1 Notably, Bisti teaches a "mobile domain identifier" MDID in paragraph [0202], which states: "MDID (Mobile Domain IDentifier) is a unique identifier, which can be an integer number assigned (for example by the network administrator) to the mobile domain Vi." 
The MD_ID, which is an identifier for mobile domain V1, may reasonably correspond to the claimed identifier for the mobile system. However, Bisti fails to teach that a second mobile node of the mobile system (mobile domain V1) sends the identifier for the mobile system (MD ID) to a second wireless access point prior to the gateway receiving an indication that the mobile system is roaming from the second wireless access point. Bisti teaches that MDID is included in a REQ (request) message, and further that the REQ message is sent "from the new mobile border node M1B' to the new primary border node S1B'."2 But Bisti does not teach that the new mobile border node M1B' sends the REQ message to the new primary border node SiB' prior to the gateway receiving an indication that mobile domain V1 ("mobile system") is roaming from the second wireless access point. In fact, the disclosure of Bisti fails to make any mention, whatsoever, of receiving an indication that a mobile domain is roaming. Hooda similarly fails to teach the aformentioned claimed features, and thus cannot cure the deficiencies of Bisti. In light of these shortcomings, Bisti and Hooda fail to disclose and would not have rendered obvious: "receiving, at the gateway and from a second wireless access point, an indication that the mobile system is roaming from the first wireless connection to a second wireless connection between the second wireless access point and a second mobile node of the mobile system, the indication including the identifier for the mobile system, wherein the second mobile node of the mobile system sends the identifier for the mobile system to the second wireless access point prior to the gateway receiving the indication from the second wireless access point," as recited in claim 1 See Office Action, p. 8 and 9 2 See Bisti, para. [0199] and [0200] Application No. 17/111,62511Docket No.: 0141504.UAmendment dated July 12, 2022Reply to Final Office Action of April 15, 20221, and similarly recited in claims 11 and 20 (as amended). Therefore, claims 1, 11, and 20 are patentbale over Bisti and Hooda. 
Accordingly, withdrawal of the rejection is respectfully requested. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Bisti clearly teaches, receiving, at the gateway and from a second wireless access point, an indication 11that the mobile system is roaming from the first wireless connection to a second wireless 12connection between the second wireless access point and a second mobile node of the mobile system, the indication including the identifier for the mobile system (see para. 0004, 0062-0070, for each packet addressed to the core network and coming from a mobile domain (Vi) of the K mobile domains (V1, V2, V3) {roaming, moving from V1 ..V2…V3}, with which it currently has an established label switched connection, the Cluster Label Edge Router (Cj-LER) of each primary domain (Cj) sends the packet to the Gateway Label Edge Router (G-LER), via the label switched path connecting said Cluster Label Edge Router (Cj-LER) to the Gateway Label Edge Router (G-LER), the Vehicle Label Edge Router (Vi-LER) of each mobile domain (Vi) sends packets to the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi), via the label switched path between said Vehicle Label Edge Router (Vi-LER) and the Cluster Label Edge Router (Cj-LER) of said primary domain (Cj), before sending any packet through any of the label switched paths connecting the Gateway Label Edge Router (G-LER) with each of the Cluster Label Edge Router (Cj-LER) of the P primary domains (C1, C2, C3), the packet is encapsulated into a Layer 2-over-Layer 3 tunnel), wherein the second mobile node of the mobile system sends the identifier for the mobile system to the second wireless access point prior to the gateway receiving the indication from the second wireless access point (see para. 0072, 0076, 0083, in the local handoff procedure, the new mobile border node (MB′) sends a request message to the new primary border node (SB′), the request message comprising labels adapted to enable the new primary border node (SB′) to form label switched paths from the new primary border node (SB′) to the Mi label switched nodes of the mobile domain (Vi), via the mobile border node (MB; MB′), see also para. 0175-0188, the Vi-LER has FIB tables suitably configured and updated to enable the VI-LER: to send—as default route—any destination addresses unknown to his FIB tables (including those relating to any other mobile domain or any primary domain not currently connected to it) to the Cj-LER of the currently connected/linked primary domain Cj).

The applicant further argued that, Claims 2-10 depend from claim 1, and claims 12-19 depend from claim 11. Therefore, claims 2-10 and 12-19 are also patentable over Bisti and Hooda based at least on their dependencies, as well as for the additional features these claims recite. 
The examiner respectfully disagrees with the argument above. 
Per above cited reasons, the above claims are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite, in lines 11-13, “wherein the second mobile node of the mobile system sends the identifier for the mobile system to the second wireless access point prior to the gateway receiving the indication from the second wireless access point”. It is unclear whether/how the second mobile node of the mobile system sends the identifier for the mobile system, since there are no associating steps in the claim regarding “the mobile system” and “a second mobile node”, as seen in  lines 2-4, “… wherein the first wireless access point communicates wirelessly with a first mobile node of a mobile system via a first wireless connection. When/how does the second mobile node communicated with the mobile system and determine “the identifier for the mobile system”.

Claims 11 and 20 are also rejected for the same reason as set forth above for claim 1.

Claims 2-10 and 12-19 are also rejected, since they are dependent on the rejected base independent claims 1 and 1, respectfully as set forth above.

      For purposes of examination, the examiner interprets the limitation as best understood.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Bisti et al. (US Pub. No.: 2021/0126858), and further in view of Hooda et al. (US Patent No.: 9,918,217).

As per claim 1, Bisti disclose A method (see Fig.1, a network 1) comprising: 
2forming, by a gateway to a Layer-3 network (see Fig.1, a core network 10 with an exemplarily data server 11 is shown, together with a Gateway Label Edge Router (hereinafter also shorten with the abbreviation “G-LER”, see para. 0029, a core network comprising a Gateway Label Edge Router (G-LER); [0031] ) and a default core gateway (hereinafter also shorten with the abbreviation “core-GW”, see para. 0108, the core network 10 is an IP subnet served by the core-GW and having assigned an IP addresses range (e.g. 192.168.0.0/24), see also para. 0130 ), a first Layer-2 tunnel between the 3gateway and a first wireless access point (see Fig.1, para. 0109-0110, a wireless infrastructure network 100 comprises a (typically large) number (for example up to the order of hundreds or thousands) of label-switched wireless nodes, C1-LER,  Routing configuration and management via Layer-2 VPNs (Virtual Private Networks), see also para. 0130), wherein the first wireless access point 4communicates wirelessly with a first mobile node of a mobile system (see Fig.1, a mobile network 200, V1) via a first wireless 5connection (see Fig.1, para. 0110-0123, in each primary domain Cj, the Nj label switched nodes have a wireless interface with a radio configured to communicate on a wireless channel Fv. The wireless channel Fv enables them to radio communicate with the mobile network 200); 
6generating, by the gateway, a mapping that associates an onboard device of the mobile system with the first wireless access point and an identifier for the mobile system, based on traffic conveyed via the first Layer-2 tunnel and associated with the onboard device, the traffic comprising a header that indicates the identifier for the mobile system (see para. 0033-0038,  the Gateway Label Edge Router (G-LER) stores in a database information about label switched paths connecting the Gateway Label Edge Router (G-LER) with each of the Cluster Label Edge Router (Cj-LER) of the P primary domains (C1, C2, C3); [0036] for each mobile domain (Vi), the Gateway Label Edge Router (G-LER) keeps track in said database of the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi) / an onboard device of the 7mobile system with the first wireless access point and an identifier for the mobile system; [0037] for each packet addressed to a mobile domain (Vi) of the K mobile domains (V1, V2, V3), the Gateway Label Edge Router (G-LER) retrieves, from is said database, the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi); and the packet is made to travel along the label switched path connecting the Gateway Label Edge Router (G-LER) to the Cluster Label Edge Router (Cj-LER) of the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi), and along the label switched path between the Cluster Label Edge Router (Cj-LER) of the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi) and the Vehicle Label Edge Router (Vi-LER) of said mobile domain (Vi); [0038] for each packet from a mobile domain (Vi) of the K mobile domains (V1, V2, V3) to the core network, the packet is made to travel along the label switched path between the Vehicle Label Edge Router (Vi-LER) of said mobile domain (Vi) and the Cluster Label Edge Router (Cj-LER) of the primary domain (Cj) which currently has an established label switched connection with said mobile domain (Vi), and along the label switched path connecting the Cluster Label Edge Router (Cj-LER) of the primary domain (Cj) which currently has an established label switched connection with said mobile domain (Vi) and the Gateway Label Edge Router (G-LER), see also para. 0105-0108, each IP subnet contains a default gateway that interconnects with the rest of the network through standard IP routing. On the other side, each Layer-3 subnet forms a broadcast (Layer-2) domain, meaning that within each IP subnet all nodes and devices can reach each other in the data link layer (layer 2), and para. 0130, each mobile domain Vi is assigned an IP addresses range with a common IP subnet prefix Vi-IP1 (e.g. 192.168.30.0/24), which is unique in the whole network 1 (not used anywhere else in the rest of the network 1). All label switched nodes Mi and client devices Dm11, Dm12, Dm21, Dm22 in the same mobile domain Vi share the same IP subnet prefix and are assigned an IP address belonging to the IP addresses range corresponding the IP subnet prefix, see also para. 0133-0137, one or more additional IP subnets Vi-IPx (e.g. Vi-IP2=192.168.40.0/24) is present on the same mobile domain Vi (besides the above-mentioned IP subnet Vi-IP1 assigned to the mobile domain Vi), in this case, an on-board router Vi-GW is responsible for routing the traffic directed to/from them. When such on-board router is present, its routing configuration uses the Vi-LER as the default gateway. This means that all traffic arriving at the on-board router Vi-GW, and directed to the rest of the network 1, is by default directed to the Vi-LER using a network interface configured on the Vi-LER's subnet Vi-IP1, each mobile domain Vi can be a vehicle as, for example, a (ferry)boat, a train, a subway train, a bus, a car or similar vehicle); 
10receiving, at the gateway and from a second wireless access point, an indication 11that the mobile system is roaming from the first wireless connection to a second wireless 12connection between the second wireless access point and a second mobile node of the 13mobile system, the indication including the identifier for the mobile system (see para. 0004, 0062-0070, for each packet addressed to the core network and coming from a mobile domain (Vi) of the K mobile domains (V1, V2, V3) {roaming, moving from V1 ..V2…V3}, with which it currently has an established label switched connection, the Cluster Label Edge Router (Cj-LER) of each primary domain (Cj) sends the packet to the Gateway Label Edge Router (G-LER), via the label switched path connecting said Cluster Label Edge Router (Cj-LER) to the Gateway Label Edge Router (G-LER), the Vehicle Label Edge Router (Vi-LER) of each mobile domain (Vi) sends packets to the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi), via the label switched path between said Vehicle Label Edge Router (Vi-LER) and the Cluster Label Edge Router (Cj-LER) of said primary domain (Cj), before sending any packet through any of the label switched paths connecting the Gateway Label Edge Router (G-LER) with each of the Cluster Label Edge Router (Cj-LER) of the P primary domains (C1, C2, C3), the packet is encapsulated into a Layer 2-over-Layer 3 tunnel), wherein the second mobile node of the mobile system sends the identifier for the mobile system to the second wireless access point prior to the gateway receiving the indication from the second wireless access point (see para. 0072, 0076, 0083, in the local handoff procedure, the new mobile border node (MB′) sends a request message to the new primary border node (SB′), the request message comprising labels adapted to enable the new primary border node (SB′) to form label switched paths from the new primary border node (SB′) to the Mi label switched nodes of the mobile domain (Vi), via the mobile border node (MB; MB′), see also para. 0175-0188, the Vi-LER has FIB tables suitably configured and updated to enable the VI-LER: to send—as default route—any destination addresses unknown to his FIB tables (including those relating to any other mobile domain or any primary domain not currently connected to it) to the Cj-LER of the currently connected/linked primary domain Cj, see also para. 0202); and 
14updating, by the gateway, the mapping to associate the onboard device of the 15mobile system with the second wireless access point, based on the indication that the 16mobile system is handoff (see para. 0070-0076, in the global handoff procedure {roaming}, the Cluster Label Edge Router (Cj-LER) of the new primary domain (Cj) sends a ROUTEUPD message to the Gateway Label Edge Router (G-LER), including information that enables the Gateway Label Edge Router (G-LER) to keep track in said database of the new primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi), see also pars. 0100, for each mobile domain (Vi), the Gateway Label Edge Router (G-LER) keeps track in said database of the primary domain (Cj) which currently has an established label switched connection with the mobile domain (Vi) by means of suitable FIB tables, see also para. 0202).  

Although Bisti disclose updating, by the gateway, the mapping to associate the onboard device of the 15mobile system with the second wireless access point, based on the indication that the 16mobile system is handoff;

Bisti however does not explicitly disclose updating, by the gateway, the mapping to associate the onboard device of the 15mobile system with the second wireless access point, based on the indication that the 16mobile system is “roaming”;

Hooda however disclose receiving, at a gateway and from a second wireless access point, an indication 11that the mobile system is roaming from the first wireless connection to a second wireless 12connection between the second wireless access point (see Fig.1, para. 0010-0014, wireless network controller 106 record which access points client devices roam to, wireless network controller 106 y log client devices that associate to an access point, then re-associate (i.e., roam) to another access point, wireless network controller 106 log when client device 104 associates to first access point 124. Moreover, wireless network controller 106 log when client device 104 later moves away from first access point 124 and then re-associates (i.e., roams) to second access point 126. Wireless network controller 106 may comprise, but is not limited to, a Wireless Local Area Network Controller (WLC) or a Client Tracking Database) and a second mobile node of the mobile system, the indication including the identifier for the mobile system and updating, by the gateway, the mapping to associate the onboard device of the mobile system with the second wireless access point, based on the indication that the 16mobile system is “roaming” (see Fig.2, para. 0015-0017, from stage 210, where client device 104 roams from first access point 124 connected to first network device 108 to second access point 126 connected to second network device 110, method 200 may advance to stage 220 where second access point 126 may send wireless network controller 106 roaming information indicating that client device 104 has associated with second access point 126. For example, wireless network controller 106 may record which access points client devices roam to. In other words, wireless network controller 106 may log client devices that associate to an access point, then re-associate (i.e., roam) to another access point. For example, wireless network controller 106 may log when client device 104 associates to first access point 124. Moreover, wireless network controller 106 may log when client device 104 later moves away from first access point 124 and then re-associates (i.e., roams) to second access point 126. The roaming information may comprise, but is not limited to, an IP address and/or a MAC address of client device 104 and data indicating that client device 104 has associated with second access point 126 and that second access point 126 is connected to second network device 110, see also para. 0011, the fabric network may have end-points (e.g., client device 104) connected to it. The fabric network comprises, for example, a Border Gateway Protocol-Ethernet Virtual Private Network (BGP-EVPN) control plane with a data plane. The data plane may comprise a tunnel-based data plane such as, but not limited to, Virtual Extensible LAN (VXLAN), Multiprotocol Label Switching (MPLS), Locator/ID Separation Protocol (LISP), Generic Routing Encapsulation (GRE), Layer 2 Tunneling Protocol Version 3 (L2TPv3)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of updating, by a gateway, the mapping to associate the onboard device of the 15mobile system with the second wireless access point, based on the indication that the 16mobile system is “roaming”, as taught by Hooda, in the system of Bisti, so as to enable fast routing,  a route device receive location information corresponding to a client device in response to roaming by the client device from a first access point connected to a first network device to a second access point connected to a second network device. The first network device and the second network device may comprise fabric edge nodes on the fabric network. The first network device and the second network device may be ones of a plurality of network devices in the fabric network. Then the route device may send, to the plurality of network devices in the fabric network, the location information corresponding to the client device, see Hooda, paragraphs 5-9.

As per claim 2, the combination of Bisti and Hooda disclose the method of claim 2.

1HoodaHhhhhBistibbBisti further disclose a method further comprising: 2forming, by the gateway, a second Layer-2 tunnel between the gateway and the 3second wireless access point, wherein the gateway receives the indication that the mobile 4system is handover via the second Layer-2 tunnel (see Fig.3, para. 0228-0232, the C1-LER sends a ROUTEUPD message to the G-LER. The ROUTEUPD is message includes an association between the IP subnet prefix (e.g. V1-IP1 and V1-IP2) of any on-board IP subnets advertised by the mobile domain V1 and the C1-LER's ID (e.g. MPLS label). This message is sent through the LSP installed between the C1-LER and the G-LER over the Layer 2-over-Layer 3 tunnel. Upon reception of the ROUTEUPD message, the G-LER uses the C1-LER's ID to update a FEC into its FTN tables to match the IP subnet prefix (e.g. V1-IP1 and V1-IP2) advertised in the ROUTEUPD message. Subsequently, the G-LER sends another ROUTEUPD message to the C2-LER and C3-LER of the other primary domains C2 and C3 as shown in FIG. 3. Also, this ROUTEUPD message includes the IP subnet prefix (e.g. V1-IP1 and V1-IP2) of any on-board IP subnets advertised by the mobile domain V1. However, in this case the associated Cj-LER ID is NULL, so that the recipients will delete all FIB entries (particularly in the FTN) relating to mobile domain V1. Consequently, any traffic originating from the local subnet of primary domains C2 and C3 or from a locally-connected mobile domain (different from V1, e.g. V2) and directed to mobile domain V1 will be sent to the G-LER, which acts as the default gateway for all mobile primary domains V1, V2); and Hooda further disclose forming, by the gateway, a second Layer-2 connection between the gateway and the 3second wireless access point, wherein the gateway receives the indication that the mobile 4system is roaming via the second Layer-2 connection (see Fig.2, para. 15-17, wireless network controller 106 may record which access points client devices roam to. In other words, wireless network controller 106 may log client devices that associate to an access point, then re-associate (i.e., roam) to another access point. For example, wireless network controller 106 may log when client device 104 associates to first access point 124. Moreover, wireless network controller 106 may log when client device 104 later moves away from first access point 124 and then re-associates (i.e., roams) to second access point 126. The roaming information may comprise, but is not limited to, an IP address and/or a MAC address of client device 104 and data indicating that client device 104 has associated with second access point 126 and that second access point 126 is connected to second network device 110).

As per claim 3, the combination of Bisti and Hooda disclose the method of claim 2.

Bisti further disclose 21PATENT2receiving, at the gateway and from the Layer-3 network, traffic destined for the 3onboard device of the mobile system; and 4sending, by the gateway and via the first Layer-2 tunnel, the traffic destined for 5the onboard device, based on the mapping that associates the onboard device of the 6mobile system with the first wireless access point and the identifier for the mobile 7system (see para. 0138-0148, , MPLS relies on label identifiers, rather than the network destination (IP) address as in traditional IP routing, to determine the sequence of nodes to be traversed to reach the end of a path. A sequence of label-switched nodes configured to deliver packets from an ingress node to an egress node using label switching is denoted as a Label Switched Path (LSP) or “tunnel”. The ingress node classifies incoming packet according to a set of Forwarding Equivalence Classes (FECs), depending on the IP destination address of the packet; when a packet matches a class, it is marked with a label associated with the particular class and then forwarded to the next-hop node of the LSP, according to the information configured into the Forwarding Information Base (FIB) table of the ingress node. Subsequently, each intermediate node manipulates the label(s) stored into the packet and then forwards the packet to the next-hop node, according to the information configured into the Forwarding Information Table (FIB) of the intermediate node. The egress node finally removes the label and handles the packet using standard Layer-3 (e.g. IP) routing functions. As stated above, according to the present disclosure, the G-LER, Cj-LERs and Vi-LERs act as ingress/egress nodes of LSPs established to manage all packets exchanged between the core network 10 and the mobile domains Vi. The Cj-LERs primarily act as intermediaries between the G-LER and the Vi-LERs, but they can also act as local ingress/egress points for traffic directed to/from the Vi-LERs).  

As per claim 4, the combination of Bisti and Hooda disclose the method of claim 1.

1Hooda further disclose 2receiving, at the gateway and from the first wireless access point, the traffic 3conveyed via the first Layer-2 tunnel and associated with the onboard device, the traffic 4having been sent by the onboard device and the header added to the traffic by the first swireless access point (see Fig.2, para. 11, 15-17, The fabric edge nodes may be responsible for encapsulating a packet with a fabric header that may contain an egress fabric edge node address, and the fabric network may have end-points (e.g., client device 104) connected to it. The fabric network comprises, for example, a Border Gateway Protocol-Ethernet Virtual Private Network (BGP-EVPN) control plane with a data plane. The data plane may comprise a tunnel-based data plane such as, but not limited to, Virtual Extensible LAN (VXLAN), Multiprotocol Label Switching (MPLS), Locator/ID Separation Protocol (LISP), Generic Routing Encapsulation (GRE), Layer 2 Tunneling Protocol Version 3 (L2TPv3), and FabricPath, and moreover, wireless network controller 106 may log when client device 104 later moves away from first access point 124 and then re-associates (i.e., roams) to second access point 126. The roaming information may comprise, but is not limited to, an IP address and/or a MAC address of client device 104 and data indicating that client device 104 has associated with second access point 126 and that second access point 126 is connected to second network device 110).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

As per claim 5, the combination of Bisti and Hooda disclose the method of claim 1.

1HooHHHooda further disclose wherein a mapping identifies an onboard device by its media access control (MAC) address (see para. 0016, wireless network controller 106  log when client device 104 later moves away from first access point 124 and then re-associates (i.e., roams) to second access point 126, the information comprise an IP address and/or a MAC address of client device 104).  

As per claim 6, the combination of Bisti and Hooda disclose the method of claim 1.

1Hooda further Hooda further disclose wherein the second mobile node of the mobile system 2notifies the second wireless access point that the mobile system is roaming to it, in part 3by sending the identifier for the mobile system to the second wireless access point (see para. 17, once second access point 126 sends wireless network controller 106 roaming information indicating that client device 104 has associated with second access point 126 in stage 220, method 200 may continue to stage 230 where wireless network controller 106 may, in response to receiving the roaming information, send to the route device in network 102 the location information corresponding to client device 104. For example, wireless network controller 106 (e.g., a WLC) may install an “application route” (and/or additional parameters (e.g., metadata to appropriately identify the location of second access point 126 that may lead to faster network convergence)) in the route device (e.g., a Route Reflector (RR)) on behalf of second network device 110. In essence, wireless network controller 106 may act as a proxy detecting device for second network device 110.).  

As per claim 7, the combination of Bisti and Hooda disclose the method of claim 1.

1Bisti further disclose Bisti further disclose wherein the mobile system comprises a vehicle moving 2along a path, and wherein the first wireless access point and the second wireless access 3point are located along the path (see Fig.1, para. 0130-0138,each mobile domain Vi can be a vehicle as, for example, a (ferry)boat, a train, a subway train, a bus, a car or similar vehicle and the P primary domains C1, C2, C3 can be installed on a railway line, see also para. 0149-0154, in a mobility scenario, wherein there is a relative motion of any mobile domain Vi with respect to the primary domains C1, C2, C3, the FIBs reconfiguration should be performed any time, for any reason, a link between a current primary border node SjB and a current mobile border node MiB is not any more feasible and a new link between a new primary border node SjB′ and a new mobile border node MiB′ has to be created).  

As per claim 8, the combination of Bisti and Hooda disclose the method of claim 7.

1Bisti Bisti further disclose wherein the vehicle comprises a train, and wherein the path comprises a railroad track (see Fig.1, para. 0130-0138,each mobile domain Vi can be a vehicle as, for example, a (ferry)boat, a train, a subway train, a bus, a car or similar vehicle and the P primary domains C1, C2, C3 can be installed on a railway line).

As per claim 9, the combination of Bisti and Hooda disclose the method of claim 1.
  
1Hooda Hooda further disclose wherein the first mobile node is configured to send packets 2to the onboard device that are addressed to the onboard device and received via the first 3wireless connection, after the mobile system has roamed to the second wireless 4connection (see Fig.2, para. 15-18, where client device 104 roams from first access point 124 connected to first network device 108 to second access point 126 connected to second network device 110, method 200 may advance to stage 220 where second access point 126 may send wireless network controller 106 roaming information indicating that client device 104 has associated with second access point 126. For example, wireless network controller 106 may record which access points client devices roam to. In other words, wireless network controller 106 may log client devices that associate to an access point, then re-associate (i.e., roam) to another access point. For example, wireless network controller 106 may log when client device 104 associates to first access point 124).  

As per claim 10, the combination of Bisti and Hooda disclose the method of claim 1.

1Bisti further discloseBisti further disclose wherein the gateway is connected to the first wireless 2access point and to the second wireless access point via Ethernet (see para. 0110-0117, routing configuration and management in the backbone 400 contain heterogeneous segments implemented using any suitable communication technology. Examples of such technologies are: Ethernet, at least one default gateway is present in each primary domain Cj to allow the local nodes and devices to reach via Layer-3 connections any other IP subnet. In the example of FIG. 1, each primary domain Cj comprises a default gateway (hereinafter also shorten with the abbreviation “Cj-GW”)).  

As per claim 11, claim 11 is rejected the same way as claim 1. 1  

  Bisti further disclose apparatus (see Fig.1, a core network 10), comprising: 2one or more network interfaces, wherein at least one interface is connected to a 3Layer-3 network (para. 0029, a core network comprising a Gateway Label Edge Router (G-LER); [0031] ) and a default core gateway (hereinafter also shorten with the abbreviation “core-GW”, see para. 0108, the core network 10 is an IP subnet served by the core-GW and having assigned an IP addresses range (e.g. 192.168.0.0/24), see also para. 0130); a processor coupled to the one or more network interfaces and configured to 5execute one or more processes (see Fig.1, para. 0182, the mobile label-switched nodes M11, M12, M13, M21, M22, M23 of the mobile domains V1, V2, the G-LER, and the label-switched nodes S11, S12, S13, S21, S22, S31, S32, of the primary domains C1, C2, C3 advantageously comprise at least one processor coupled to one or more network interfaces ); and 6a memory configured to store a process that is executable by the processor (see Fig.1, para. 0182, the mobile label-switched nodes M11, M12, M13, M21, M22, M23 of the mobile domains V1, V2, the G-LER, and the label-switched nodes S11, S12, S13, S21, S22, S31, S32, of the primary domains C1, C2, C3 advantageously comprise at least one processor coupled to one or more network interfaces and a memory that stores a process (e.g., is software and/or firmware modules)).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.




As per claim 14, claim 14 is rejected the same way as claim 4.
As per claim 15, claim 15 is rejected the same way as claim 5.



As per claim 16, claim 16 is rejected the same way as claim 6.























                  




As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.

As per claim 20, claim 20 is rejected the same way as claim 1. Bisti also disclose 1A tangible, non-transitory, computer-readable medium storing program instructions 2that cause a gateway to a Layer-3 network to execute a process (see Fig.1, para. 0182, the mobile label-switched nodes M11, M12, M13, M21, M22, M23 of the mobile domains V1, V2, the G-LER, and the label-switched nodes S11, S12, S13, S21, S22, S31, S32, of the primary domains C1, C2, C3 advantageously comprise at least one processor coupled to one or more network interfaces and a memory that stores a process (e.g., is software and/or firmware modules) that, when executed, is configured to perform any or all of the techniques in the present disclosure, see also para. 0312,  it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium having program instructions executing on a computer, hardware, firmware) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayers (US Pub. No.:2015/0078333) – see Fig.1, Fig.2, para. 0014, “FIG. 1 is a diagram illustrating an example system 10 enabling a vehicle to maintain continuous broadband access to a wide area network as the vehicle passes a prescribed sequence of fixed narrowbeam transceivers along a prescribed path of the vehicle, according to an example embodiment. In particular, FIG. 1 illustrates an example system 10 having one or more apparatus 12 and/or 28 for causing switching of a mobile narrowbeam transceiver 14 from first to second fixed narrowbeam transceivers 16 along a prescribed path 18, enabling a vehicle 20 traveling along the prescribed path 18 to maintain continuous broadband access to a wide area network 22. Each narrowbeam transceiver 14, 16, can be configured for establishing a broadband data link 24 of one (1) Gigabit per second (1 Gb/s) or more, based on establishing highly directional wireless links”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469